Citation Nr: 1028042	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
September 16, 2008 for an acquired psychiatric disorder, 
characterized as posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to a rating in excess of 50 percent since 
September 16, 2008 for an acquired psychiatric disorder, 
characterized as PTSD and depression, to include a total 
disability rating based on individual unemployability.  

3.  Entitlement to a separate compensable rating for depression.  


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This case was remanded by the Board in February 2009 for further 
development and is now ready for disposition.

The issue of entitlement to total disability evaluation based on 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 16, 2008, the symptoms Veteran's PTSD 
included irritability, hypervigilance and depression; however, 
there was no evidence of a flattened affect, unusual speech 
pattern, impaired judgment, memory loss or a difficulty in 
understanding complex commands.

2.  Since September 16, 2008, the symptoms of the Veteran's 
include irritability, restlessness, difficulty with attention and 
concentration, thoughts of suicide, depression, and panic 
attacks; however, there is no evidence of obsessional rituals 
which interfere with routine activities; intermittent illogical, 
obscure or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control; spatial 
disorientation, and negligent personal appearance and hygiene.

3.  Throughout the course of the appeal, the Veteran has been 
diagnosed with both PTSD with depression.  Separate ratings under 
the General Rating Formula are not for application.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to 
September 16, 2008 for an acquired psychiatric disorder, 
characterized as PTSD with depression have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Codes (DC) 
9411, 9434 (2010).

2. The criteria for a rating in excess of 50 percent since 
September 16, 2008 for an acquired psychiatric disorder, 
characterized as PTSD with depression have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411, 9434 (2009).

3.  A separate compensable rating for depression is precluded by 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.14 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the Veteran in 
June 2009 that informed him of what evidence was required to 
substantiate the claim for an increased rating, and of his and 
VA's respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Additionally, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and evidence 
he needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent that 
the he had actual knowledge of the rating element of the claim.  
In addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in April 2006.  

After these notice letters were sent, the claim was 
readjudicated, and a supplemental statement of the case was 
issued in April 2010.  Consequently, the Board finds that the 
duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted his 
own private treatment records.

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in December 2004, September 2005 and 
November 2009.  On appeal, the Board remanded this issue for, 
among other things, a more recent examination, which examination 
was performed in November 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's psychiatric condition since the November 2009 VA 
examination.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, considered his claims file and electronic record, and 
provided the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  Moreover, there 
is no indication that the VA examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claim for a separate rating for his 
depression, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Entitlement to an Increased Rating for an Acquired Psychiatric 
Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  


Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the evidence indicates that the Veteran's disability 
rating was increased during the course of the appeal.  However, 
the Court of Appeals for Veterans Claims has held that a rating 
decision issued subsequent to a NOD which grants less than the 
maximum available rating does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Since the RO granted only a 
portion of the Veteran's increased rating claim, hers appeals 
properly remain before the Board for review.

Entitlement to a Rating in Excess of 30 Percent Prior to 
September 16, 2008

Prior to September 16, 2008, the Veteran was rated at 30 percent 
for his acquired psychiatric disorder.  In order to be entitled 
to the next-higher 50 percent rating under DC 9434, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to symptoms such as: 
*	flattened affect; 
*	circumstantial, circumlocutory, or stereotyped speech; 
*	panic attacks more than once a week; 
*	difficulty in understanding complex commands; 
*	impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete 
tasks); 
*	impaired judgment or impaired abstract thinking; 
*	disturbances of motivation and mood; or 
*	difficulty in establishing effective work and social 
relationships.  	
See 38 C.F.R. § 4.130, DCs 9411, 9434.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the rating criteria for the next-higher 50 percent 
evaluation prior to September 16, 2008.

First, at his December 2004 VA examination he exhibited a 
restricted affect, but his speech was observed to be clear and 
fluent.  Moreover, at that same examination, he was characterized 
as "pleasant and cooperative."  Additionally, while he stated 
that he had panic attacks approximately 15 years ago, he also 
stated that he had the ability to recognize symptoms of panic and 
was able to "talk himself out of them."  Therefore, while his 
affect was abnormal, it does not appear that his communication 
skills have diminished as a result of his psychiatric disorder.  

Next, regarding his ability to understand complex commands, the 
quality of his short and long term memory and judgment, in 
December 2004, his insight and judgment were observed to be 
adequate and his thoughts were observed to be sequential, 
adequately elaborated and relevant.  Moreover, the evidence does 
not indicate any memory impairment.  

Finally, regarding relationships, motivation and mood, the 
Veteran described himself as a "loner" at his VA examination in 
December 2004.  However, he has been married and, although he has 
experienced marital difficulty, he classified his marriage as 
"good."  Moreover, while in February 2005 he stated that he was 
experiencing stress in his workplace, he stated at his VA 
examination in September 2005 that he had the ability to control 
his symptoms and was able to remain employed.  Additionally, at 
his VA examination in December 2004, he was characterized as 
alert, fully oriented and had good eye contact.  

Overall, even when considering the Veteran's constricted affect 
and depressed mood, the Board finds that his symptoms do not more 
closely approximate a 50 percent disability rating.  As stated 
above, irregular speech, difficulty in understanding complex 
commands, impairment of memory, judgment, or abstract thinking, 
weekly panic attacks, and difficulty in establishing and 
maintaining effective work and social relationships have not been 
shown.

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Here, the Veteran's GAF was reported as 65 in the December 2004 
VA examination, and as 58 in his September 2005 VA examination.  
A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
"moderate" difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  By comparison, scores ranging from 61-70 reflect some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board finds that the mild symptoms described in the DSM-IV in 
connection with a GAF scores in the 61-70 range more nearly 
equate with the Veteran's overall level of disability, with no 
more than an occasional decrease in work efficiency and 
intermittent inability to perform tasks.  To that end, his PTSD 
symptoms are not consistent with a disturbance of speech, 
difficulty understanding complex commands, impaired long-term 
memory, or impaired judgment or abstract thinking.

In conclusion, while the evidence shows definite psychological 
impairment (irritability, intrusive thoughts, sleep impairment), 
a rating in excess of 30 percent is not warranted prior to 
September 16, 2008.  Significantly, as noted above, the criteria 
for a 50 percent rating, i.e. circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex commands; 
impaired judgment; and impaired abstract thinking have not been 
shown.

Entitlement to a Rating in Excess of 50 Percent Since September 
16, 2008

In an April 2010 decision, the Veteran's rating for PTSD was 
increased to 50 percent, effective September 16, 2008.  In order 
to be entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	impaired impulse control (such as unprovoked irritability 
with periods of violence); 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	spatial disorientation; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	inability to establish and maintain effective 
relationships.
See 38 C.F.R. § 4.130, DCs 9411, 9434.

In this case, the Board determines that the evidence does not 
support a rating in excess of 50 percent since September 16, 
2008.  First, it is true at the Veteran spoke at his VA 
examination in November 2009 of suicidal ideation, but he also 
stated that the antique gun he keeps is locked away and his wife 
has custody of the key.  He also specifically denied experiencing 
any active suicidal ideation since 2002.  Additionally, he has 
not exhibited many of the other symptoms consistent with a 70 
percent rating.  

Specifically, while the Veteran stated that he has had some 
obsessive behaviors, such as counting holes in a ceiling, but he 
denied that these behaviors interfered with his routine 
activities.  Next, he has described feeling tense and restless, 
and sometimes he has engaged in verbal confrontations, but he 
denied being physically abusive.  

The Veteran has stated that he has experienced some panic attacks 
on occasion, but he stated that he also had the ability to 
control them.  Moreover, while his mood was described as 
dysphoric, he denied feeling depressed.  In both cases, what 
symptoms he did exhibit do not appear to affect his ability to 
function independently, appropriately or effectively.  

Next, regarding his personal presentation, the evidence does not 
indicate spatial disorientation, speech disorders or neglect of 
personal appearance.  Specifically, at his VA examination in 
November 2009, he appeared alert and cooperative and his speech 
was normal in rate, rhythm and tone.  Moreover, his affect was 
seen as appropriate, his thought process was logical and coherent 
and he denied any hallucinations or delusions.  While he stated 
that he sometimes difficulty remembering to maintain his hygiene, 
his personal appearance at the time of the examination was 
observed to be appropriately groomed.  

The bulk of the Veteran's symptoms appear to pertain to his 
difficulty in adapting to stressful situations, including in a 
work-like setting, as well as his inability to establish and 
maintain effective relationships.  Specifically, he stated that 
his psychological and emotional difficulties have interfered with 
such relationships.  In fact, he stated that he was forced to 
retire from his job in the summer of 2009. 

However, while the evidence does indicate difficulties in 
interpersonal relationships, these difficulties to not appear to 
be so severe as to warrant an increased rating.  Specifically, he 
also indicated that he maintains a good relationship with his 
children and that he has friends with whom he rides his 
motorcycle.  

Therefore, although the Veteran has experienced some symptoms 
related to interpersonal relationships, in the substantial 
absence of other symptoms as noted above, the Board determines 
that his symptoms more closely approximate a 50 percent 
disability level rather than the next-higher 70 percent.

As was done previously, the Board has also considered the 
Veteran's GAF score on his disability rating.  Here, his GAF was 
reported as 48 at his November 2009 VA examination.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Despite the seriousness of the symptoms associated with the low 
GAF scores ranging from 41-50, a higher rating is not justified 
on this basis.  Specifically, the objective evidence does not 
actually indicate symptoms commensurate with such his assigned 
GAF score of 48.  Indeed, the competent evidence does not show 
significant suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  Thus, the Board determines that a GAF 
score of 45 is not probative as to the Veteran's actual 
disability picture here.

Therefore, based on the evidence contained in the record, the 
Board determines that the criteria for a rating in excess of 50 
percent since September 16, 2008 have not been met.  

With regard to this claim throughout the course of the appeal, 
the Board has also considered the Veteran's statements that his 
disability is worse than the rating he currently receives.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of a 
psychiatric disability according to the appropriate diagnostic 
codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's PTSD has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has been retired since 2009.  Moreover, 
the Board concludes that, prior to his retirement, the rating 
criteria reasonably describes his disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Entitlement to a Separate Rating for Depression

In addition to seeking an increased rating for his acquired 
psychiatric disorder, the Veteran has argued that, as he has been 
diagnosed with both PTSD and major depression, he is accordingly 
entitled to separate disability ratings for each psychiatric 
disorder.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14.  Specifically, a claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Although it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would permit 
rating under several diagnostic codes, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Psychiatric disorders are somewhat unique in the sense that, 
aside from eating disorders, they are all rated under the same 
set of criteria as set forth in the General Rating Formula for 
Mental Disorders contained in 38 C.F.R. § 4.130 (2009).  The 
basis for this method is that such ratings are based on the 
occupational and social impairment resulting from the disability, 
rather than the symptomatology intrinsic to any single 
psychiatric disorder.  See 38 C.F.R. § 4.126 (2009).  

The Court of Appeals for Veteran's Claims has also pointed out 
that, by establishing one general formula to be used in rating 
psychiatric disorders, VA anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  In fact, the General Formula by design 
contemplates characteristics not even specifically enumerated.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002), citing Cohen v. 
Brown, 10 Vet. App. 128 (1997)

As such, the Court noted, while a diagnosis of a psychiatric 
disorder should accord with the specific criteria listed in the 
DSM-IV, once service connection has been established, the 
appropriate rating under 38 C.F.R. § 4.130 is not so restricted. 

Thus, as relevant here, the Board concludes that awarding 
separate ratings for the Veteran's depression and PTSD would 
violate 38 C.F.R. § 4.14.  Specifically, while the Veteran has 
been diagnosed with both PTSD and Depression under the criteria 
listed in the DSM-IV, the requirements for these diagnoses were 
more individualistic than what is required for a rating under the 
General Rating Formula.  

In effect, the Veteran's argument arguing that he should be rated 
separately for his depression and PTSD requires a 
characterization of symptoms that is more specific than that 
which is required by the diagnostic code.  As any attempt to 
separate his symptoms into two individual diagnoses is counter to 
the intent of the General Rating Formula, as explained in 
Mauerhan, a separate rating for depression is not warranted.  


ORDER

A rating in excess of 30 percent prior to September 16, 2008 for 
an acquired psychiatric disorder, characterized as PTSD with 
depression is denied.

A rating in excess of 50 percent since September 16, 2008 for an 
acquired psychiatric disorder, characterized as PTSD with 
depression is denied.  

A separate rating for depression is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for TDIU 
is part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  

Here, at his November 2009 VA examination, the Veteran indicated 
that he has not worked since April 2009, and attributes this to 
his service-connected psychiatric disorders.  Specifically, the 
Veteran has stated that, as a result of his PTSD, he was unable 
to get along with others, including his co-workers, and could not 
focus at work.  Moreover, he stated that he is suffering from 
tremors that he believes are also related to his PTSD.  Based on 
this evidence, as well as the Veteran's assertions, the Board 
finds that the issue of TDIU has been reasonably raised by the 
record and is, thus, properly before the Board by virtue of his 
increased-rating claims pursuant to Rice.


Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Given the evidence of record demonstrating that the Veteran is 
currently retired and may be unemployable, a VA examination and 
opinion should be provided to determine whether his service-
connected disabilities, alone or in aggregate, render him unable 
to secure or follow a substantially gainful occupation.  
Therefore, a VA examination and opinion is also required to 
determine, to the extent possible, that either of his service-
connected disabilities precludes substantially gainful employment

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a letter 
satisfying the duty to notify provisions with 
respect to his claim of entitlement to TDIU.

2. Provide the Veteran with an examination to 
determine the effects of his service-
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience. 

The claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history. 

Based on a review of the case and the claims 
file, the examiner must provide an opinion as 
to whether the Veteran's service-connected 
disabilities alone preclude him from securing 
and following substantially gainful 
employment consistent with his education and 
occupational experience. 

All opinions provided must include an 
explanation of the bases for the opinion.  If 
the requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation. 

3. Adjudicate the issue of whether TDIU is 
warranted.  If the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


